








Exhibit 10.3




EMPLOYMENT AGREEMENT




THIS EMPLOYMENT AGREEMENT (the “Agreement”) entered into as of this 16th day of
September, 2008, between Options Media Group Holdings, Inc. (the “Company”) and
Steven Stowell (the “Executive”).




WHEREAS, in its business, the Company has acquired and developed certain trade
secrets, including, but not limited to, proprietary processes, sales methods and
techniques, and other like confidential business and technical information,
including but not limited to, technical information, design systems, pricing
methods, pricing rates or discounts, processes, procedures, formulas, designs of
computer software, or improvements, or any portion or phase thereof, whether
patented, or not, or unpatentable, that is of any value whatsoever to the
Company, as well as information relating to the Company’s services, information
concerning proposed new services, market feasibility studies, proposed or
existing marketing techniques or plans (whether developed or produced by the
Company or by any other person or entity for the Company), other Confidential
Information, as defined by Section 8, and information about the Company’s
executives, officers, and directors, which necessarily will be communicated to
the Executive by reason of his employment by the Company; and




WHEREAS, the Company has strong and legitimate business interests in preserving
and protecting its investment in the Executive, its trade secrets and
Confidential Information, and its substantial,  significant, or key
relationships with vendors and Customers, as defined below, actual and
prospective; and




WHEREAS, the Company desires to preserve and protect its legitimate business
interests further by restricting competitive activities of the Executive during
the term of this Agreement and following (for a reasonable time) termination of
this Agreement; and




WHEREAS, the Company desires to employ the Executive and to ensure the continued
availability to the Company of the Executive’s services, and the Executive is
willing to accept such employment and render such services, all upon and subject
to the terms and conditions contained in this Agreement.

NOW, THEREFORE, in consideration of the premises and the mutual covenants set
forth in this Agreement, and intending to be legally bound, the Company and the
Executive agree as follows:




1.

Representations and Warranties.  The Executive hereby represents and warrants to
the Company that he (i) is not subject to any written non-solicitation or
non-competition agreement affecting his employment with the Company (other than
any prior agreement with the Company), (ii) is not subject to any written
confidentiality or nonuse/nondisclosure agreement affecting his  employment with
the Company (other than any prior agreement with the Company), and (iii) has
brought to the Company no trade secrets, confidential business information,
documents, or other personal property of a prior employer.











1







--------------------------------------------------------------------------------










2.

Term of Employment.




(a)

Term.  The Company hereby employs the Executive, and the Executive hereby
accepts employment with the Company for a period commencing on September 29,
2008 (“Commencement Date”) and ending on September 29, 2010 (such period, as it
may be extended or renewed, the “Term”), unless sooner terminated in accordance
with the provisions of Section 6.  The Term shall be automatically renewed for
successive one-year terms unless notice of non renewal is given  by either party
 at least 30 days before the  end of the Term.




(b)

Continuing Effect.  Notwithstanding any termination of this Agreement, at the
end of the Term or otherwise, the provisions of Sections 7 and 8 shall remain in
full force and effect and the provisions of Section 8 shall be binding upon the
legal representatives, successors and assigns of the Executive.




3.

Duties.




(a)

General Duties.  The Executive shall serve as the Chief Financial Officer of the
Company, with duties and responsibilities that are customary for such an
executive.  The Executive shall also perform services for such subsidiaries of
the Company as may be necessary.  The Executive shall use his best efforts to
perform his duties and discharge his responsibilities pursuant to this Agreement
competently, carefully and faithfully.  The Executive shall report to the Chief
Executive Officer of the Company.




(b)

Devotion of Time.  Subject to the last sentence of this Section 3(b), the
Executive shall devote all of his time, attention and energies during normal
business hours (exclusive of vacation time referenced in Section 5(a) and of
such normal holiday periods as have been established by the Company) to the
affairs of the Company.  The Executive shall not enter the employ of or serve as
a consultant to, or in any way perform any services with or without compensation
to, any other persons, business, or organization, without the prior consent of
the Board of Directors of the Company.  Notwithstanding the foregoing, nothing
in this Agreement shall restrict the Executive from devoting time to educational
and charitable interests, provided that none of such activities, individually or
in the aggregate, interferes with the performance of his duties and
responsibilities hereunder or conflicts or competes with the interests of the
Company.




(c)

Location of Office.  The Executive’s office shall be located at the principal
office of the Company (currently Hallandale, Florida), which office may be moved
to another location in Miami-Dade, Broward or Palm Beach County, Florida.  The
Executive’s job responsibilities shall also include all business travel
necessary to the performance of the job.




(d)

Adherence to Inside Information Policies.  The Executive acknowledges that the
Company is publicly-held and, as a result, has implemented inside information
policies designed to preclude its executives and those of its subsidiaries from
violating the federal securities laws by trading on material, non-public
information or passing such information on to others in breach of any duty owed
to the Company, or any third party.  The Executive shall promptly execute any








2







--------------------------------------------------------------------------------










documents generally distributed by the Company to its employees requiring such
employees to abide by its inside information policies.




4.

Compensation and Expenses.  

(a)

Salary.  For the services to be rendered under this Agreement, the Company shall
pay the Executive a monthly salary of $15,416.66 (the “Base Salary”), payable in
installments in accordance with the Company’s payroll practices.  The Company or
its Compensation Committee, if applicable, shall periodically review the
performance of the Executive  and consider  potential increases in the Base
Salary.  The first periodic review shall be made on the first day of January
 2009 when the New York Stock
Exchange is open for business.




(b)

Restricted Stock.  Subject to the execution of the Company’s standard Restricted
Stock Agreement, the Company shall grant the Executive shares of restricted
stock which shall vest in three equal increments 12, 24 and 36  months following
the date of this Agreement,   subject to continued employment with the Company
on each applicable vesting date. The number of shares shall be determined by
separate agreement.




(c)

Discretionary Bonus.  The Board or the Compensation Committee may award
additional bonuses as it deems appropriate.




(d)

Expenses.  In addition to any compensation received pursuant to this Section 4,
the Company will reimburse or advance funds to the Executive for all reasonable
travel, entertainment and miscellaneous expenses incurred in connection with the
performance of his duties under this Agreement, provided that the Executive
properly provides a written accounting of such expenses to the Company in
accordance with the Company’s practices.  Such reimbursement or advances will be
made in accordance with policies and procedures of the Company in effect from
time to time relating to reimbursement of, or advances to, executive officers.




(e)

Commencement Bonus.   Subject to the Executive commencing employment with the
Company, the Company shall pay the Executive $17,500 in the first pay period of
employment.




5.

Benefits.




(a)

Vacation Time.  For each 12-month period during the Term, the Executive shall be
entitled to four weeks of vacation time (prorated for the partial 12-month
period) without loss of compensation or other benefits to which he is entitled
under this Agreement, to be taken at such times as the Executive may select and
the affairs of the Company may permit.  Vacation time shall not include, sick
leave, disability or holiday periods established by the Company.




(b)

Employee Benefit Programs.  The Executive is entitled to participate in any
pension, 401(k), insurance or other employee benefit plan that is maintained by
the Company for its executives, including programs of life and medical insurance
and








3







--------------------------------------------------------------------------------










reimbursement of membership fees in professional organizations. The Company
shall pay for 100% of the Executive’s health insurance premiums under the
Company’s plan.




6.

Termination.

(a)

Death or Disability.  Except as otherwise provided in this Agreement, this
Agreement shall automatically terminate without act by any party upon the death
or disability of the Executive.  For purposes of this Section 6(a), “disability”
shall mean that for a period of 45 consecutive days or 90 aggregate days in any
12-month period, the Executive is incapable of substantially fulfilling the
duties set forth in Section 3 (which means full-time employment) because of
physical, mental, or emotional incapacity, resulting from injury, sickness, or
disease, as determined by the Executive’s physician (or his guardian).  In the
event that Executive’s employment is terminated by reason of Executive’s death
or disability, the Company shall pay the following to the Executive: (i) any
accrued but unpaid Base Salary for services rendered to the date of death plus
six  months Base Salary at the then current rate, (ii) all restricted stock,
stock options, and any other derivative securities previously granted to the
Executive shall thereupon become fully vested, and the Executive or his legally
appointed guardian, as the case may be, shall have up to one year from the date
of death or disability to exercise all such previously granted options, provided
that in no event shall any option or  derivative security be exercisable beyond
its term.  The Executive (or his estate) shall receive the payments provided
herein at such times he would have received them if there was no death or
disability.  Additionally, if the Executive’s employment is terminated because
of disability, any benefits to which the Executive may be entitled pursuant to
Section 5(b) shall continue to be paid or provided by the Company, as the case
may be, for one year.  




(b)

Termination for Cause or Without Good Reason.  The Company may terminate the
Executive’s employment pursuant to the terms of this Agreement at any time for
Cause (as defined below) by giving the Executive written notice of termination.
 Such termination shall become effective upon the giving of such notice.  Upon
any such termination for Cause, or in the event the Executive terminates his
employment with the Company without “Good Reason,” as defined below, then the
Executive shall have no right to compensation, or reimbursement under Section 4,
or to participate in any Executive benefit programs under Section 5, except as
may otherwise be provided by law, for any period subsequent to the effective
date of termination. For purposes of this Agreement, “Cause” shall mean: (i) the
Executive is convicted of a felony or commits a felonious act which is related
to the Executive's employment or the business of the Company; (ii) the
Executive, in carrying out his duties hereunder, has acted with gross negligence
or intentional misconduct resulting, in either case, in harm to the Company;
(iii) the Executive misappropriates Company funds or otherwise defrauds the
Company; (iv) the Executive breaches his fiduciary duty to the Company resulting
in profit to him, directly or indirectly; (v) the Executive materially breaches
any agreement with the Company; (vi) the Executive breaches any provision of
Sections 7 or 8 of this Agreement; (vii) the Executive materially fails to
competently perform his duties under Section 3 and after the giving of notice
specifying with reasonable particularity any alleged deficiency(ies) fails to
cure the alleged deficiency(ies) within 30 days; (viii) the Executive suffers
from alcoholism or drug addiction;  (ix) the Executive has been found to have
committed any act or have failed to take any action which results in the
Company’s  common stock being delisted or not listed for trading on the
Over-the-Counter Bulletin Board or a national securities exchange, as
applicable; (x) the Executive fails on more than one occasion to comply with the








4







--------------------------------------------------------------------------------










directive’s of the Company’s Board of Directors; or (xi) the Executive fails or
refuses to cooperate in any official investigation or inquiry conducted by or on
behalf of the Company or by any government body or agency asserting jurisdiction
over the Company or any of its securities.




(c)

Termination Without Cause or Termination for Good Reason.  The Executive may
terminate, by written notice to the Company, the Executive’s employment at any
time for “Good Reason,” as defined below, and in the event the Company
terminates the Executive without Cause, or the Company does not renew the
Executive’s employment for an additional term after the expiration of the Term
of this Agreement,  then in any such case, the Company shall pay the Executive
at the time of termination an amount equal to six months’ Base Salary and all of
Executive’s remaining unvested restricted stock and options, if any, shall vest
immediately upon such termination.  The term Good Reason shall mean (x) the
Executive, with or without change in title or formal corporate action, no longer
exercises substantially all of the duties and responsibilities and no longer
possess substantially all of the authority set forth in Section 3; (y) the
Company materially breaches this Agreement and such breach is not cured within
30 days following receipt of notice by the Company; or (z) any “Change in
Control” (as defined below) of the Company.  The Executive shall have a period
of 30 days following the occurrence of an event constituting Good Reason under
clauses (x) and (y) above and a period of 90 days following an event
constituting Good Reason under clause (z) above in which to exercise his right
to terminate for Good Reason, or the Executive shall be deemed to have waived
that particular Good Reason.    A “Change in Control” shall mean any of the
following: (A) the consummation of a merger or consolidation of the Company with
or into another entity or any other corporate reorganization, if more than 50%
of the combined voting power of the continuing or surviving entity’s securities
outstanding immediately after such merger, consolidation or other corporate
reorganization are owned by persons who were not stockholders of the Company
immediately prior to such merger, consolidation or other corporate
reorganization; (B) any entity or person not now an executive officer or
director of the Company becomes either individually or as part of a group
required to file a Schedule 13D or 13G with the Securities and Exchange
Commission (“SEC”) the beneficial owner of 30% or more of the Company’s common
stock; for this purpose, the terms “person” and “beneficial ownership” shall
have the meanings provided in Section 13(d) of the Securities  Exchange Act of
1934 (the “Exchange Act”) or related rules promulgated by the SEC; (C) a sale of
all or substantially all of the assets of the Company in a transaction requiring
stockholder approval; (D) individuals who, as of the date of this Agreement,
appointed by a majority of directors then comprising the Incumbent Board or
constitute the Board (the “Incumbent Board”) cease for any reason to constitute
at least a majority of the Board, provided, however, that any individual
becoming a director subsequent to the date of this Agreement whose election or
nomination for election by the Company’s stockholders was approved by a vote of
at least a majority of the directors then comprising the Incumbent Board shall
be considered as though such individual were a member of the Incumbent Board,
but excluding, for this purpose, any such individual whose initial assumption of
office is in connection with an actual or threatened election contest relating
to the election of the directors of the Company (as such term is used in Rule
14a-11 of Regulation 14A, or any successor section, promulgated under the
Exchange Act); or (E) the Board, in its sole and absolute discretion, determines
that there is a Change in Control of the Company.




















5







--------------------------------------------------------------------------------










7.

Non-Competition Agreement.




(a)

Competition with the Company.  Until termination of his employment and for a
period of 18 months commencing on the date of termination, the Executive
(individually or in association with, or as a stockholder, director, officer,
consultant, employee, partner, joint venturer, member, or otherwise, of or
through any person, firm, corporation, partnership, association or other entity)
shall not, directly or indirectly, compete with the Company (which for the
purpose of this Agreement also includes any of its affiliates) by acting as an
officer (or comparable position) of, owning an interest in, or providing
services to any entity within any metropolitan area in the United States or
other country in which the Company was actually engaged in business as of the
time of termination of employment or where the Company had a formal plan during
the period of Executive’s employment with the Company to engage in business
within three months of the date of termination of employment.  For purposes of
this Agreement, the term “compete with the Company” shall refer to any business
activity in which the Company was engaged as of the termination of the
Executive’s employment or reasonably expected to engage in within three months
of termination of employment; provided, however, the foregoing shall not prevent
Executive from (i) accepting employment with an enterprise engaged in two or
more lines of business, one of which is the same or similar to the Company’s
business (the “Prohibited Business”) if Executive’s employment is totally
unrelated to the Prohibited Business, (ii) competing in a country where as of
the time of the alleged violation the Company has ceased engaging in business,
or (iii) competing in a line of business which as of the time of the alleged
violation the Company has either ceased engaging in or publicly announced or
disclosed that it intends to cease engaging in; provided, further, the foregoing
shall not prohibit Executive from owning up to five percent of the securities of
any publicly-traded enterprise as long as Executive is not a director, officer,
consultant, employee, partner, joint venturer, manager, member of, or to such
enterprise, or otherwise compensated for services rendered thereby.




(b)

Solicitation of Customers.  During the periods in which the provisions of
Section 7(a) shall be in effect, the Executive, directly or indirectly, will not
seek nor accept Prohibited Business from any Customer (as defined below) on
behalf of any enterprise or business other than the Company, refer Prohibited
Business from any Customer to any enterprise or business other than the Company
or receive commissions based on sales or otherwise relating to the Prohibited
Business from any Customer, or any enterprise or business other than the
Company.  For purposes of this Agreement, the term “Customer” means any person,
firm, corporation, limited liability company, partnership, association or other
entity to which the Company or any of its affiliates sold or provided goods or
services during the 24-month period prior to the time at which any determination
is required to be made as to whether any such person, firm, corporation, limited
liability company, partnership, association or other entity is a Customer, or
who or which was approached by or who or which has approached an employee of the
Company for the purpose of soliciting business from the Company or the third
party, as the case may be.




(c)

No Payment. The Executive acknowledges and agrees that no separate or additional
payment will be required to be made to him in consideration of his undertakings
in this Section 7, and confirms he has received adequate consideration for such
undertakings.











6







--------------------------------------------------------------------------------










(d)

References. References to the Company in this Section 7 shall include the
Company’s subsidiaries and affiliates.




8.

Non-Disclosure of Confidential Information.  

(a)

Confidential Information. Confidential Information includes, but is not limited
to, trade secrets, processes, policies, procedures, techniques, designs,
drawings, know-how, show-how, technical information, specifications, computer
software and source code, information and data relating to the development,
research, testing, costs, marketing, and uses of the Services or Products (as
defined herein), the Company’s budgets and strategic plans, and the identity and
special needs of Customers, vendors, and suppliers, subjects and databases,
data, and all technology relating to the Company’s businesses, systems, methods
of operation, and Customer lists, Customer information, solicitation leads,
marketing and advertising materials, methods and manuals and forms, all of which
pertain to the activities or operations of the Company, the names, home
addresses and all telephone numbers and e-mail addresses of the Company’s
directors, employees, officers, executives, former executives, Customers and
former Customers. In addition, Confidential Information also includes Customers
and the identity of and telephone numbers, e-mail addresses and other addresses
of executives or agents of Customers who are the persons with whom the Company’s
executives, officers, employees, and agents communicate in the ordinary course
of business.  Confidential Information also includes, without limitation,
Confidential Information received from the Company’s subsidiaries and
affiliates.  For purposes of this Agreement, the following will not constitute
Confidential Information (i) information which is or subsequently becomes
generally available to the public through no act or fault of the Executive, (ii)
information set forth in the written records of the Executive prior to
disclosure to the Executive by or on behalf of the Company which information is
given to the Company in writing as of or prior to the date of this Agreement,
and (iii) information which is lawfully obtained by the Executive in writing
from a third party (excluding any affiliates of the Executive) who did not
acquire such confidential information or trade secret, directly or indirectly,
from Executive or the Company.  As used herein, the term the term “Services” and
“Products” shall include all services or products for which the Company or any
of its subsidiaries developed any trade secrets (as defined under Florida law
and the Uniform Trade Secrets Act) and/or owned a beneficial interest in any
patent or patent pending during the term of Executive’s employment or applied
for a patent (including a provisional patent) within 12 months after
termination.




(b)

Legitimate Business Interests.  The Executive recognizes that the Company has
legitimate business interests to protect and as a consequence, the Executive
agrees to the restrictions contained in this Agreement because they further the
Company’s legitimate business interests.  These legitimate business interests
include, but are not limited to (i) trade secrets, (ii) valuable confidential
business, technical, and/or or professional information that otherwise does not
qualify as trade secrets, including, but not limited to, all Confidential
Information; (iii) substantial, significant, or key, relationships with specific
prospective or existing Customers, subjects, vendors or suppliers; (iv) Customer
goodwill associated with the Company’s business; and (v) specialized training
relating to the Company’s technology, methods, operations and procedures.  




(c)

Confidentiality. Following termination of employment, the Confidential
Information shall be held by the Executive in the strictest confidence and shall
not, without the prior express written consent of the Company, be disclosed to
any person other than in connection with








7







--------------------------------------------------------------------------------










the Executive’s employment by the Company.  The Executive further acknowledges
that such Confidential Information as is acquired and used by the Company or its
affiliates is a special, valuable and unique asset.  The Executive shall
exercise all due and diligent precautions to protect the integrity of the
Company’s Confidential Information and to keep it confidential whether it is in
written form, on electronic media, oral, or otherwise.  The Executive shall not
copy any Confidential Information except to the extent necessary to his
employment nor remove any Confidential Information or copies thereof from the
Company’s premises except to the extent necessary to his  employment and then
only with the authorization of an executive officer of the Company (excluding
the Executive).  All records, files, materials and other Confidential
Information obtained by the Executive in the course of his employment with the
Company are confidential and proprietary and shall remain the exclusive property
of the Company, its Customers, or subjects, as the case may be.  The Executive
shall not, except in connection with and as required by his performance of his
duties under this Agreement, for any reason use for his own benefit or the
benefit of any person or entity with which he may be associated or disclose any
such Confidential Information to any person, firm, corporation, association or
other entity for any reason or purpose whatsoever without the prior express
written consent of an executive officer of the Company (excluding the
Executive).




9.

Equitable Relief.




(a)

The Company and the Executive recognize that the services to be rendered under
this Agreement by the Executive are special, unique and of extraordinary
character, and that in the event of the breach by the Executive of the terms and
conditions of this Agreement or if the Executive, without the prior express
consent of the Board of Directors of the Company, shall leave his employment for
any reason and take any action in violation of Section 7 and/or Section 8, the
Company shall be entitled to institute and prosecute proceedings in any court of
competent jurisdiction referred to in Section 9(b) below, to enjoin the
Executive from breaching the provisions of Section 7 and/or Section 8.  In such
action, the Company shall not be required to plead or prove irreparable harm or
lack of an adequate remedy at law or post a bond or any security.  




(b)

Any action must be commenced in Palm Beach County, Florida.  The Executive and
the Company irrevocably and unconditionally submit to the exclusive jurisdiction
of such courts and agree to take any and all future action necessary to submit
to the jurisdiction of such courts.  The Executive and the Company irrevocably
waive any objection that they now have or hereafter irrevocably waive any
objection that they now have or hereafter may have to the laying of venue of any
suit, action or proceeding brought in any such court and further irrevocably
waive any claim that any such suit, action or proceeding brought in any such
court has been brought in an inconvenient forum.  Final judgment against the
Executive or the Company in any such suit shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment, a certified or true
copy of which shall be conclusive evidence of the fact and the amount of any
liability of the Executive or the Company therein described, or by appropriate
proceedings under any applicable treaty or otherwise.




10.

Conflicts of Interest.  While employed by the Company, the Executive shall not,
unless approved by the Compensation Committee of the Board of Directors,
directly or indirectly:











8







--------------------------------------------------------------------------------










(a)

participate as an individual in any way in the benefits of transactions with any
of the Company’s suppliers, vendors, or Customers, including, without
limitation, having a financial interest in the Company’s suppliers, vendors, or
Customers, or making loans to, or receiving loans, from, the Company’s
suppliers, vendors, or Customers;




(b)

realize a personal gain or advantage from a transaction in which the Company has
an interest or use information obtained in connection with the Executive’s
employment with the Company for the Executive’s personal advantage or gain; or




(c)

accept any offer to serve as an officer, director, partner, consultant, manager
with, or to be employed in a professional, technical, or managerial capacity by,
a Customer.




11.

Inventions, Ideas, Processes, and Designs.  All inventions, ideas, processes,
programs, software, and designs (including all improvements) (i) conceived or
made by the Executive during the course of his  employment with the Company
(whether or not actually conceived during regular business hours) and for a
period of six months subsequent to the termination (whether by expiration of the
Term or otherwise) of such employment with the Company and (ii) related to the
business of the Company, shall be disclosed in writing promptly to the Company
and shall be the sole and exclusive property of the Company.  An invention,
idea, process, program, software, or design (including an improvement) shall be
deemed related to the business of the Company if (a) it was made with the
Company’s funds, personnel, equipment, supplies, facilities, or Confidential
Information, (b) results from work performed by the Executive for the Company,
or (c) pertains to the current business or demonstrably anticipated research or
development work of the Company.  The Executive shall cooperate with the Company
and its attorneys in the preparation of patent and copyright applications for
such developments and, upon request, shall promptly assign all such inventions,
ideas, processes, and designs to the Company.  The decision to file for patent
or copyright protection or to maintain such development as a trade secret, or
otherwise, shall be in the sole discretion of the Company, and the Executive
shall be bound by such decision.

 

12.

Indebtedness.  If, during the course of the Executive’s employment under this
Agreement, the Executive becomes indebted to the Company for any reason, the
Company may, if it so elects, set off any sum due to the Company from the
Executive and collect any remaining balance from the Executive unless the
Executive has entered into a written agreement with the Company.




13.

Assignability.  The rights and obligations of the Company under this Agreement
shall inure to the benefit of and be binding upon the successors and assigns of
the Company, provided that such successor or assign shall acquire all or
substantially all of the securities or assets and business of the Company.  The
Executive’s obligations hereunder may not be assigned or alienated and any
attempt to do so by the Executive will be void.




14.

Severability.  




(a)

The Executive expressly agrees that the character, duration and geographical
scope of the non-competition provisions set forth in this Agreement are
reasonable in light of the








9







--------------------------------------------------------------------------------










circumstances as they exist on the date hereof.  Should a decision, however, be
made at a later date by a court of competent jurisdiction that the character,
duration or geographical scope of such provisions is unreasonable, then it is
the intention and the agreement of the Executive and the Company that this
Agreement shall be construed by the court in such a manner as to impose only
those restrictions on the Executive’s conduct that are reasonable in the light
of the circumstances and as are necessary to assure to the Company the benefits
of this Agreement.  If, in any judicial proceeding, a court shall refuse to
enforce all of the separate covenants deemed included herein because taken
together they are more extensive than necessary to assure to the Company the
intended benefits of this Agreement, it is expressly understood and agreed by
the parties hereto that the provisions of this Agreement that, if eliminated,
would permit the remaining separate provisions to be enforced in such proceeding
shall be deemed eliminated, for the purposes of such proceeding, from this
Agreement.




(b)

If any provision of this Agreement otherwise is deemed to be invalid or
unenforceable or is prohibited by the laws of the state or jurisdiction where it
is to be performed, this Agreement shall be considered divisible as to such
provision and such provision shall be inoperative in such state or jurisdiction
and shall not be part of the consideration moving from either of the parties to
the other.  The remaining provisions of this Agreement shall be valid and
binding and of like effect as though such provisions were not included.




15.

Notices and Addresses.  All notices, offers, acceptance and any other acts under
this Agreement (except payment) shall be in writing, and shall be sufficiently
given if delivered to the addressees in person, by Federal Express or similar
receipted delivery, or next business day delivery, or by facsimile delivery (in
which event a copy shall immediately be sent by Federal Express or similar
receipted delivery), as follows:




To the Company:

 

Options Media Group Holdings, Inc.

595 S. Federal Highway, Suite 600

Boca Raton, Florida 33432

Facsimile: (561) 544-2481

Attention:  Mr. Scott Frohman

 

 

 

With a Copy to:

 

Harris Cramer LLP

1555 Palm Beach Lakes Blvd.

Suite 310

West Palm Beach, FL  33401

Facsimile (561) 659-0701

Attention:  Michael D. Harris, Esq.

 

 

 

To the Executive:

 

Mr. Steven Stowell

1665 SW 2nd Avenue

Boca Raton, FL 33432

Facsimile: (561) 447-9244











10







--------------------------------------------------------------------------------










or to such other address or facsimile number, as either of them, by notice to
the other may designate from time to time.  The transmission confirmation
receipt from the sender’s facsimile machine shall be evidence of successful
facsimile delivery.  




16.

Counterparts.  This Agreement may be executed in one or more counterparts, each
of which shall be deemed an original but all of which together shall constitute
one and the same instrument.  The execution of this Agreement may be by actual
or facsimile signature.  




17.

Attorneys’ Fees.  In the event that there is any controversy or claim arising
out of or relating to this Agreement, or to the interpretation, breach or
enforcement thereof, and any action or proceeding is commenced to enforce the
provisions of this Agreement, the prevailing party shall be entitled to
reasonable attorneys’ fees, costs and expenses (including such fees and costs on
appeal).




18.

Governing Law.  This Agreement and any dispute, disagreement, or issue of
construction or interpretation arising hereunder whether relating to its
execution, its validity, the obligations provided therein or performance shall
be governed or interpreted according to the internal laws of the State of
Florida without regard to choice of law considerations.  




19.

Entire Agreement.  This Agreement constitutes the entire Agreement between the
parties and supersedes all prior oral and written agreements between the parties
hereto with respect to the subject matter hereof.  Neither this Agreement nor
any provision hereof may be changed, waived, discharged or terminated orally,
except by a statement in writing signed by the party or parties against which
enforcement or the change, waiver discharge or termination is sought.




20.

Additional Documents.  The parties hereto shall execute such additional
instruments as may be reasonably required by their counsel in order to carry out
the purpose and intent of this Agreement and to fulfill the obligations of the
parties hereunder.




21.

Section and Paragraph Headings.  The section and paragraph headings in this
Agreement are for reference purposes only and shall not affect the meaning or
interpretation of this Agreement.




22.

Arbitration.  Except for a claim for equitable relief, any controversy, dispute
or claim arising out of or relating to this Agreement, or its interpretation,
application, implementation, breach or enforcement which the parties are unable
to resolve by mutual agreement, shall be settled by submission by either party
of the controversy, claim or dispute to binding arbitration in Palm Beach
County, Florida (unless the parties agree in writing to a different location),
before three arbitrators in accordance with the rules of the American
Arbitration Association then in effect.  In any such arbitration proceeding the
parties agree to provide all discovery deemed necessary by the arbitrators.  The
decision and award made by the arbitrators shall be final, binding and
conclusive on all parties hereto for all purposes, and judgment may be entered
thereon in any court having jurisdiction thereof.




















11







--------------------------------------------------------------------------------










23.

Sarbanes-Oxley Act of 2002.  In the event that the Company restates any
financial statements which have been contained in reports or registration
statements filed with the SEC, and the restatement of the prior financial
statements is as the result of material noncompliance with any financial
reporting requirement under the securities laws caused by misconduct, the
Executive hereby acknowledges that any bonus that may be awarded or the options
that are granted under this Agreement may be subject to forfeiture or the
Executive may be required to reimburse the Company for the bonus(es) paid and
the value of such options as provided in the next sentence.   The Executive
agrees to reimburse the Company for any bonuses received and/or profits realized
from the sale of the Company’s securities during the 12-month period following
the first public issuance or filing with the SEC of the report or registration
statement (whichever comes first) containing the  financial information required
to be restated.  Provided, however, this Section shall not impose any liability
on the Executive beyond any liability that is imposed under Section 304 of the
Sarbanes-Oxley Act of 2002.




IN WITNESS WHEREOF, the Company and the Executive have executed this Agreement
as of the date and year first above written.




 

 

Options Media Group Holdings, Inc.

 

 

 

 

 

 

 

By:

 

 

 

Scott Frohman, Chief Executive Officer

 

 

 

 

 

 

 

 

Executive:

 

 

 

 

 

 

 

 

 

 

 

Steven Stowell











12





